Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4,and 6-8 have been considered but are relating solely to Applicant’s amendments to the claim set dated 3/15/21.
Argument relating to the Lamb (US 6,111,749) (Applicant’s remarks of 3/17/21, pp. 6-7).  If a pipe is flexible, would not the pipe be able to change its form based on loads applied exclusively in each of vector components (the vector components is defined as one of X, Y, and Z axis that are orthogonal to each other), not just “X-Y” plane that Applicant argues, for example due to an out of flatness in the Z-axis direction.  The Examiner believes that the reference to “Stocker” in the middle of page 6 of their remarks should be a reference instead to Lamb.
Similarly for the Campbell (US 7,751,918) reference (Applicant’s remarks of 3/17/21, pp. 7-8), the pipe would be able change form based upon an out of flatness 
Claim Objections
Claims 1, 2, 4, and 6-8 are objected to because of the following informalities:  
a.	Claim 1, lines 18 and 20, “different” should be “different from”; and
b.	Claim 8 requires “at least one of [A], [B], [C], and [D].”  The examiner understands as “at least one [A], [B], [C], or [D].”  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Applicant has amended the claims to include:
the water-cooled pipe
moves so that the water-cooled pipe deforms into a first form when the load is in the first direction,
moves so that the water-cooled pipe deforms into a second form different the first form when the load is in the first direction,
moves so that the water-cooled pipe deforms into a second form different the first form and the second form when the load is in the first direction, and
the first direction, the second direction, and the third direction are orthogonal each other.

Based on the first, second and third directions are required to be orthogonal to each other, the Examiner believes the Applicant is trying to claim the movement as shown in fig. 3 for “a load in X-axis direction,” fig. 4 for “a load in Y-axis direction,” and  fig. 5 for “a load in Z-axis direction.”   However, the claim 1 requires “the water-cooled pipe deforms into a first form when the load is in the first direction” and “the water-cooled pipe deforms into a second form different the first form when the load is in the first direction” which requires the load to be applied in the same first direction to deform to both the first and second forms (which are required by claim 1 to be different from each other).  This is not disclosed in the originally filed application.  Then claim 1 further requires “the water-cooled pipe deforms into a second form different the first form and the second form when the load is in the first direction” which requires again the load in the first direction to deform into the second form.  
Based upon the disclosure of figs. 3-5, the Examiner believes that Applicant has disclosed:
the water-cooled pipe

moves so that the water-cooled pipe deforms into a second form different from the first form when the load is in the second direction,
moves so that the water-cooled pipe deforms into a third form different from the first form and the second form when the load is in the third direction, and
the first direction, the second direction, and the third direction are orthogonal each other.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 17-18 requires “the water-cooled pipe deforms into a second form . . .  when the load is in the first direction” and lines 15-16 requires “the water-cooled pipe deforms into a first form when the load is in the first direction.”  How can the water-cooled pipe deforms into a second form based upon the load is in the first direction when the water-cooled pipe is already required to deform into the first form based upon the load is in the first direction?
b.	Claim 1, lines 19-20 requires “the water-cooled pipe deforms into a second form . . .  when the load is in the first direction” and lines 15-16 
c.	Claim 1, 19-20 requires “the water-cooled pipe deforms into a second form different [from] . . . the second form.”  How can the second form be different from itself?
d.	Claim 1, lines 18 and 20 each require “when the load is in the first direction.”  Is “when the load is in the first direction” modifying the first form; or is the claim erroneous drafted as the Examiner suspects in the 35 U.S.C. 112(a) rejection above?
e.	Claim 1, line 22, “the third direction” lacks antecedent basis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/21/2021


Primary Examiner, Art Unit 2835